{¶ 9} In Schwartz, this court held that "a trial court's decision to grant or deny an application for expungement is within its discretion,"4 and a reviewing court cannot substitute its judgment for that of the trial court even though it might disagree with its ruling. Because this court, absent an abuse of discretion, may not substitute its judgment for that of the trial court, I respectfully dissent.
 {¶ 10} Here, the trial court determined that keeping a record of these criminal proceedings, which involved a physical assault, would protect officer safety in the future and that this need outweighed Garry's interest in clearing his record. As the state noted, police officers have contact with individuals under a wide range of circumstances, and if police are permitted to review an individual's record prior to confronting that person, this will serve to promote officer safety.
 {¶ 11} Even if I would have ruled differently on Garry's application for expungement, I am unable to say that the trial court abused its discretion, and I would therefore be bound to affirm the trial court's judgment.
4 1st Dist. No. C-040390, 2005-Ohio-3171, 2005 WL 1490100, ¶ 12. *Page 171